                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                     NO. 4:18-cr-00043-D-1



   UNITED STATES OF AMERICA                                 NOTICE OF APPEARANCE

        v.

   ANDREW SMITH III


       Pursuant to Local Rule 44.1(b), the Federal Public Defender for the Eastern District of

North Carolina hereby notifies this Honorable Court that said attorney is representing the above

named defendant in this criminal case.

       Furthermore, by filing this Notice of Appearance, the Federal Public Defender for the

Eastern District of North Carolina certifies that copies of said Notice have been served upon:

JOHN BENNETT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on December 20, 2018, using the
CM/ECF system which will send notification of such filing to the above.

       Respectfully submitted this 20th day of December, 2018.


                                     G. ALAN DuBOIS
                                     Federal Public Defender


                                     /s/ David E. Wicclair
                                     DAVID E. WICCLAIR
                                     Assistant Federal Public Defender
                                     Attorney for Defendant
                                     Office of the Federal Public Defender
                                     150 Fayetteville Street, Suite 450
                                     Raleigh, North Carolina 27601
                                     Telephone: 919-856-4236
                                     Fax: 919-856-4477
                                     E-mail: David_Wicclair@fd.org
                                     N.C. State Bar No. 50384
                                     LR 57.1 Counsel
                                     Appointed
             Case 4:18-cr-00043-D Document 16 Filed 12/20/18 Page 1 of 1
